Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 1 of 45 Page|D #: 76

UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF MISSOURI

EASTERN DISTRICT

BRYAN TRAVIS ROBISON, )
)

Plaintiff, )

)

v. ) Case No. 4:18-CV-1527-CDP

)

DEPARTMENT OF INSURANCE, )
FINANCIAL INSTlTUTIONS, )
AND PROFESSI()NAL )
REGlSTRATION et al., )
)

Defendants. )

ANSWER

C()ME NOW Defendants by and through their attorney, the Attorney
General of the State of l\/lissouri, and state as folloWs:

Defendant denies each and every allegation in Plaintiff s Complaint,
unless expressly admitted, and then only to the extent of the referenced
response Any factual averment admitted is limited to the fact itself and does
not extend to any conclusions, characterizations, implications, or speculation
contained therein or in the Complaint as a Whole. Defendant also specifically
denies any pseudo-allegations contained in headings, prayers for relief, or
unnumbered paragraphs

1. The allegations of Paragraph 1 constitute a legal conclusion and, as

such, require no answer; however, to the extent an answer is required

Case:

4218-CV-OJ_527-CDP DOC. #Z 12 Filed: 11/14/18 Page: 2 Of 45 Page|D #Z 77

Defendants deny.

The allegations of Paragraph 2 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.

Admit.

Defendants deny that a substantial part of the events or omissions
could have occurred in Jefferson County insofar as Plaintiff s
allegations necessarily relate to administrative decisions that occurred
in Jefferson City7 Cole County, l\/lissouri; therefore, Defendants assert
that venue is more appropriate in the United States District Court for
the Western District of l\/lissouri.

Defendants deny that a substantial part of the events or omissions
could have occurred in Jefferson County insofar as Plaintiff s
allegations necessarily relate to administrative decisions that occurred
in Jefferson City, Cole County, Missouri; therefore, Defendants assert
that divisional venue is more appropriate in the Central Division of the
United States District Court for the Western District of Missouri.
Defendants deny. AnsWering further Defendants state, Plaintiff Was
first licenses as a Bail Bond Agent in 2009, not 2007 as alleged.
Defendants admit that John Huff Was the Director of the Departrnent

of lnsurance, Financial lnstitutions, and Professional Registration, and

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 3 of 45 Page|D #: 78

10.

11.

12.

that Huff Was the signatory to the “Final Order” in question.
Defendants deny the remaining allegations in Paragraph 7.

Defendants admit that Chlora Lindley-l\/lyers is the Director of the
Department of lnsurance, Financial lnstitutions, and Professional
Registration. Defendants deny the remaining allegations in Paragraph
8.

Defendants admit that Carrie Couch is the Director of the Consumer
Affairs Division of the Department of lnsurance, Financial lnstitutions,
and Professional Registration. Defendants deny the remaining
allegations in Paragraph 9.

Defendants admit that l\/lary Johnson is the Chief of lnvestigations
With the Department of l:nsurance7 Financial lnstitutions, and
Professional Registration. Defendants deny the remaining allegations
in Paragraph 10.

Defendants admit that Kevin Davidson is a Special lnvestigator With
the Department of lnsurance, Financial lnstitutions, and Professional
Registration. Defendants deny the remaining allegations in
Paragraph 11.

Defendants admit that John F. Rehagen Was the Acting Director of the
Department of lnsurance, Financial lnstitutions, and Professional

Registration. Defendants deny the remaining allegations in

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 4 of 45 Page|D #: 79

13.

14.

15.

16.

17.

18.

19.

20.

Paragraph 12.

Defendants lack information or knowledge sufficient to form a belief as
to the existence or behaviors of parties unknown to Plaintiff; therefore,
Defendants deny.

Defendants deny. Answering further Defendants state that Plaintiff
was first licensed as a Bail Bond Agent on October 2, 2009, and later
as a General Bail Bond Agent on August 8, 2012.

Defendants admit that Plaintiff operated as a bail bond agent within
l\/lissouri the licensure for which eventually lapsed. Defendants lack
information or knowledge sufficient to form a belief as to the
remainder of Plaintiff s allegations; therefore, Defendants deny.
Defendants admit that Plaintiff operated as a General Bail Bond
Agent. Defendants lack information or knowledge sufficient to form a
belief as to the remainder of Plaintiff’ s allegations; therefore,
Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Admit.

Defendants deny. Answering further, Defendants state that Plaintiff s

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 5 of 45 Page|D #: 80

21.

22.

23.

24.

25.

26.

27.

28.

29.

renewal application is signed and dated July 7 , 2016.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, l)efendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to the existence or behaviors of parties unknown to Plaintiff; therefore,
Defendants deny.

Defendants admit that l\/lary Johnson spoke with Plaintiff; Defendants
deny the remaining allegations in Paragraph 26.

Defendants admit that l\/lary Johnson spoke with Plaintiff; Defendants
deny the remaining allegations in Paragraph 27.

Defendants admit that on July 22, 2016 Plaintiff was on the qualified
bail bond list for the State of l\/lissouri; Defendants deny the remaining
allegations in Paragraph 28.

Defendants lack information or knowledge sufficient to form a belief as

to Plaintiff’ s allegations; therefore, Defendants deny.

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 6 of 45 Page|D #: 81

30.

31.

32.

33.

34.

35.

36.

37.

38.

Defendants lack information or knowledge sufficient to form a belief as
to the existence or behaviors of parties unknown to Plaintiff; therefore,
Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Defendants lack information or knowledge sufficient to form a belief as
to Plaintiff s allegations; therefore, Defendants deny.

Deny.

Deny.

Deny.

Defendants admit that Plaintiff s case was eventually heard by the
l\/lissouri Supreme Court; however, the allegation misrepresents the
procedural history of the underlying lawsuit.

Defendants deny that Cheryl Nield was misleading or made any
misrepresentation to any court. Answering further, Defendants state
that argument in the underlying case occurred in the Missouri
Supreme Court on February 6, 2018. Defendants deny the remaining
allegations in Paragraph 37.

Defendants deny that Cheryl Nield was misleading or made any
misrepresentation to any court. Answering further, Defendants state

that argument in the underlying case occurred in the l\/lissouri

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 7 of 45 Page|D #: 82

39.

40.

41.

42.

43.

44.

45.

46.

47.

Supreme Court on February 6, 2018. Defendants deny the remaining
allegations in Paragraph 38.
Defendants admit that Plaintiff’ s state lawsuit contained no §1983
claims. Answering further, Defendants state that argument in the
underlying case occurred in l\/lissouri Supreme Court on February 6,
2018. Defendants deny the remaining allegations in Paragraph 39.
Defendants deny that Plaintiff s license was revoked Defendants lack
information or knowledge sufficient to form a belief as to the
remainder of Plaintiff s allegations; therefore, Defendants deny.
Deny as to all of Paragraph 41 including subparts (a) through (e).
Deny as to all of Paragraph 42 including subpart (a).
Admit.

CCUNT l
Defendants incorporate all of their answers to Paragraphs 1 through
43 as if set forth herein.
Deny.

COUNT II
Defendants incorporate all of their answers to Paragraphs 1 through
45 as if set forth herein.
T he allegations of Paragraph 47 constitute a legal conclusion and, as

such, require no answer; however, to the extent an answer is required

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 8 of 45 Page|D #: 83

48.

49.

50.

51.

52.

53.

54.

55.

Defendants deny.
The allegations of Paragraph 48 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.
The allegations of Paragraph 49 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.
The allegations of Paragraph 50 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.
Deny.

COUNT III
Defendants incorporate all of their answers to Paragraphs 1 through
51 as if set forth herein.
The allegations of Paragraph 53 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.
The allegations of Paragraph 54 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required
Defendants deny.

Defendants deny. Answering further, Defendants state that neither

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 9 of 45 Page|D #: 84

56.

57.

58.

59.

60.

Plaintiff’ s service copy, nor the filing in PACER contains any
attachment as referenced in Paragraph 55.
Defendants deny. Answering further, Defendants state that neither
Plaintiff s service copy, nor the filing in PACER contains any
attachment as referenced in Paragraph 56.
Defendants lack information or knowledge sufficient to form a belief as
to the remainder of Plaintiff s allegations; therefore, Defendants deny.
Answering further, Defendants state that neither Plaintiff s service
copy, nor the filing in PACER contains any attachment as referenced
in Paragraph 57 .
The allegations of Paragraph 58 constitute a legal conclusion and7 as
such, require no answer; however, to the extent an answer is required
Defendants deny.

COUNT IV
Defendants incorporate all of their answers to Paragraphs 1 through
58 as if set forth herein.
T he allegations of Paragraph 60 constitute a legal conclusion and, as
such, require no answer; however, to the extent an answer is required

Defendants deny.

AFFIRMATIVE AND ()THER DEFENSES

 

Sovereign Immunitv as to Defendant Department of Insurance,

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 10 of 45 Page|D #: 85

61.

62.

63.

64.

65.

Financial Institutions, and Professional Registration (“DIFP”)
Defendant DlFP is a public entity and entitled to sovereign immunity
Cor,in U. Missouri Highways and Transp. Com’n, 239 S.W.Sd 590 (l\/lo.
banc 2007).

ln enacting 42 U.S.C. §1983, Congress did not abrogate l\/lissouri’s
Eleventh Amendment lmmunity. William$ U. State ofMo., 973 F.2d
599, 599 (8th Cir. 1992).

As an entity of the State of l\/.[issouri, DlFP is likewise entitled to the
same measure of immunity from suit that the state itself would have.
Neither the State of l\/lissouri nor its agency, DIFP, consented to being
sued in F ederal Court.

Because DIFP did not consent to suit and, as an agency of the State of
Missouri, is entitled to immunity, the Court should dismiss Defendant

DIFP.

Sovereign Imrnunity as to Defendants in Their Official Capacitv

66.

67.

68.

Plaintiff seeks, inter alia, “compensatory and punitive damages
against all l)efendants.’7 Complaint, Prayer for Relief, le.

The Eleventh Amendment bars a Plaintiff from collecting monetary
damages from individual state officers acting in their official capacity.
Treleuen U. Uniz)ersity ofMinnesota, 73 F.?)d 816, 818 (8th Cir. 1996).

Because the Eleventh Amendment prohibits Plaintiff from collecting

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 11 of 45 Page|D #: 86

monetary damages from the Defendants in their official capacities the
Court should dismiss any claims for monetary relief against
Defendants in their official capacities

Qualified Immunitv

 

69. Defendants are all, or were at the time of the actions alleged,

government employees performing discretionary functions

70. Such government officials are entitled to immunity while performing
their duties as long as their actions did not violate a clearly established
right. Harlow U. Fitzgerald, 457 U.S. 800, 818, (1982).

71. ln order to sustain a due process claim and overcome qualified
immunity, a plaintiff has to show that the government actor’s actions
interfered with his constitutionally protected liberty or property
interest, and that the government actors reasonably should have
known their actions violated his rights Austell l). Sprenger, 690 F.Sd
929, 934 (8th Cir. 2012).

72. T he l\/lissouri Supreme Court already addressed this with this Plaintiff
and found, “Robison failed to demonstrate a clearly established right[.]”
Sta,te ex rel. Robison o. Lindley~Myers, 551 S.W.3d 468, 473 (l\/lo. banc
2018).

73. Because Defendants did not violate any clearly established right in

discharging their duties, they are entitled to qualified immunity and

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 12 of 45 Page|D #: 87

the court should dismiss
Failure to State a Claim - Collateral Estoppel

74. Collateral Estoppel is a form of preclusion contemplated as a part of
the defense outlined in F.R.C.P. 12 (b) (6) denominated failure to state
a claim. Seldin U. Seldin, 879 F.3d 269, 272 (8th Cir. 2018).

75. Collateral Estoppel must be apparent on the face of the complaint
including public records embraced by the complaint. A.H. ex rel.
Hubbard U. Midwest Bus Sales, Inc., 823 F.3d 448, 453 (8th Cir. 2016).

76. There are four elements of collateral estoppel in l\/lissouri:

a. The issue previously decided must be the same as the issue in the
present suit;

b. The prior adjudication must conclude with a judgment on the
merits;

c. The party against whom the defense is asserted must be a party
to the prior adjudication; and,

d. The party against whom the defense is asserted must have had a
full and fair opportunity to litigate the issue in the prior suit.
Swapshire U. Baer, 865 F.2d 948, 950-51 (8th Cir. 1989).

77. 28 U.S.C. §1738 grants state court proceedings full faith in Federal
Court. Id. at 950.

7 8. A judicially affirmed administrative decision is entitled to preclusive

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 13 of 45 Page|D #: 88

effect under 28 U.S.C. §1738. Id.

79. Plaintiff brought an action in state court, 16AC-CC00342, seeking
review of the Defendant Huff s actions as relates to this case regarding
the denial of Plaintiff s application and complaining that it constituted
a violation of his Fifth and Fourteenth Amendment rights A copy of
the petition is attached as Exhibit 1.

80. The court issued a Preliminary Order in l\/landamus, whereupon
Defendant Huff moved to dismiss

81. Upon briefings and a hearing on the matter the court quashed the
preliminary writ and denied the petition. A copy of the judgment is
included as Exhibit 2.

82. Plaintiff thereafter appealed the matter to the l\/lissouri Court of
Appeals and Defendant Department of lnsurance, Financial
lnstitutions, and Professional Registration substituted Defendant
Lindley-l\/lyers.

83. Upon briefings and oral argument, the l\/lissouri Court of Appeals
determined, inter alia, that Plaintiff did not have an unequivocal right
to renewal of his license based upon the existence of outstanding
forfeitures or judgments thereon. A copy of the opinion of the court is
included as Exhibit 3.

84. Following the appellate court ruling, Plaintiff sought transfer to the

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 14 of 45 Page|D #: 89

l\/lissouri Supreme Court, which granted the same.

85. After briefing on the matter and oral argument, the l\/lissouri Supreme
Court agreed that Plaintiff did not have a right to the renewal of his
license. Sta,te ex rel. Robison U. Lindley-Myers, 551 S.W.3d 468 (l\/lo.
banc 2018). A copy of the court’s opinion is included as Exhibit 4.

86. The judicial review of the administrative decision found no defect with
any of the Defendants’ actions and found that Plaintiff had no right to
approval of his application Because the state court case dealt with the
same issues as the matter currently before the bar, the Court should
dismiss

Jurv Trial Demand

87 . Defendant demands a trial by jury on all issues triable by a jury.

WHEREFORE, for the reasons stated herein above, Defendant
requests that this Court enter judgment in his favor, award him his costs and
expenses, and for such other and further relief as the Court deems just and

proper in the premises

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 15 of 45 Page|D #: 90

Respectfully submitted,

JOSHUA D. HAWLE
Attorney

  
   

 

’ Scott 8nipkie, Missouri Bar No. 65195
Assistant Attorney General

PO Box 899

Jefferson City, l\/lO 65102

(573) 751-9199 (phone)

(573) 751-5660 (fax)

scott.snipkie@ago.mo.gov
ATTORNEYS FOR DEFENDANT

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 16 of 45 Page|D #: 91

CERTIFICATE OF SERVICE
l hereby certify that on November 14, 2018 the foregoing was filed with
the Clerk of Court’s ECF system and that the below were served with a copy
via United States l\/lail, postage prepaid:
Bryan Travis Robison
2443 Waterfront Dr.

lmperial, l\/lO 63052

Plaintiff Pro Se

 

§s@ant Atfd‘ney General

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed:11/14/18 Page: 17 o%R€|_WGO342

IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI

STATE OF MISSOURI EX REL.

BRYAN TRAVIS ROBISON,
Relator,

vs. Case No.

JOHN HUFF, Director

Department of Insurance, Financial

Institutions & Professional Registration,

`/\/\_/\./\/\'/V\./\/\/

Respondent.

PETITION IN MANDAMUS

 

Relator Bryan Travis Robison, for his petition in mandamus, states:
A. The Parties

1. Relator is a natural person, a resident and citizen of the state of Missouri.

2. Relator has been licensed by Respondent in various capacities in the bail bond
industry since 2007.

3. Respondent John Huff is the Director of the Missouri Department of Insurance,
Financial Institutions & Professional Registration, and is sued in in his official capacity

4. Respondent, in his capacity as the Director of the Missouri Department of Insurance,
Financial Institutions & Professional Registration, is responsible for the licensing and
regulation of the practice of bail bondsmen pursuant to §§ 374.695 to 374.789 RSMo., the
“Professional Bail Bondsman and Surety Recovery Agent Licensure Act.”
B. Jurisdiction

5. The circuit courts of this state have original jurisdiction over all cases and matters
Mo. Const. Art V § 14(a). Such courts may issue and determine original remedial Writs. I_d_.

C. Venue
EXHIBIT

PUADMM

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 18 of 45 Page|D #: 93

6. As Respondent’s official office is at the seat of government, venue is proper in the
Circuit Court of Cole County.
D. Statement of Facts

7. Relator was licensed by the Department as a General Bail Bond Agent The license
expired on August 8, 2016.

8. 0n July 14, 2016, Relator filed an application for renewal of his license that was
complete and proper in all respects

9. On July 29, 2016, Respondent issued, without prior notice to Relator and without
granting Relatoi' any opportunity to be heard, his, “Oi‘dei' Refusing to Renew General Bail
Bond Agent License.”

10. Relator received a copy of this, “Order Refusing to Renew General Bail Bond Agent
License,” on August 4, 2016.

11. A copy of the, “Order Refusing to Renew General Bail Bond Agent License,” is
attached hereto as Exhibit l and incorporated herein by reference

12. The, “Order Refusing to Renew General Bail Bond Agent License,” purports to
have been issued after, “the Consumer Affaii's Division ("Division") submitted a Petition to the
Director alleging cause for refusing to renew Bryan Travis Robison’s general bail bond agent
license.” The order then states that it was made, “After reviewing the Petition, the
lnvestigative Report, and the entirety of the file[.]”

13. The process described in 11 12 was done entirely ex parte, affording petitioner
neither notice nor an opportunity to be heard Particularly, Relator has never seen the

referenced, “Petition.”

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 19 of 45 Page|D #: 94

14. To the extent that Respondent relies on § 374.750 RSl\/Io. as authority to deny renewal
of Relator’s license, said section violates the provisions of the Sth and 14th Amendments to the
United States Constitution and Article l, § 10 of the Missouri Constitution

l5. Respondent’s refusal to renew Relator’s license has made the practice of his
profession illegal after August 8, 2016, denying him the ability to earn an income and support
himself and his family.

16. Relator has published the “Order Refusing to Renew General Bail Bond Agent
License,” on the intemet at:
http://insurance.mo.gov/CompanvAgent8earch/search/searchResultsZ.php?lD=B l05 .

l7. The “Order Refusing to Renew General Bail Bond Agent License,” states that
Relator may request a hearing by filing a complaint with the Administrative Hearing
Commission of Missouri, P.O. Box 1557, Jefferson City, Missouri, within 30 days after the
mailing of the Order.

18. The remedy referenced in 1116 is wholly insufficient as:

a. There is no provision for a pre-deprivation hearing in this matter;

b. There is no provision under the laws governing the Administrative Hearing
Commission for issuance of a license pending a decision on the merits of the
complaint; c. Notwithstanding the right to a hearing before the Administrative
Hearing Commission, the Director retains plenipotentiary power to refuse to issue
a license in this case; and

d. All of the violations alleged in the “Order Refusing to Renew General Bail

Bond Agent License,” substantially predate the application for renewal in this

_3_

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 20 of 45 Page|D #: 95

cause, and discipline could have been sought in accordance with law by

Respondent filing a disciplinary complaint with the Administrative Hearing

Commission.

E. Relief Sought

19. Relator seeks relief from this Court in the form of a Writ of Mandamus
commanding that the Respondent renew Relator’s General Bail Bond Agent License.
F. Why the Writ Should Issue

20. The Sth and 14th Amendments to the United States Constitution prohibit the taking of
property Without due process

2l. Article l, § l() of the l\/lissouri Constitution provides “That no person shall be
deprived of life, liberty or property without due process of law.”

22. In Gurley v. Missouri Bd. ofPri`\/ate lnvestigator Examl`ners, 36l S.W.3d 406 (l\/lo.
banc 2012), the supreme court held, “Because professional licenses are considered to be
‘property’ for the purposes of the Fourteenth Amendment, procedural due process is required
before the government may deprive anyone of his or her professional license.” Stone v.
Mz`ssouri Dcpt. ofHealth and Seni`or Serv., 350 S.W.Bd l4, 27 (l\/lo. banc 2011).

23. The Stone court cited the following authority for the proposition:

The l\/lissouri and United States constitutions both prohibit states from depriving a
person of a property interest Without due process of law. U.S. Const. Amend. l4; Mo.
Const. art. I, sec. l0. A person has a property right in a license that requires sufficient
procedural due process before the license can be “impaired, suspended, or revoked.”
l\/lo. Real Estate Comm'n v. Rayford, 307 S.W.3d 686, 692 (l\/lo.App.2010). Moi'eover,
“[t]he right to hold specific private employment and to follow a chosen profession free
from unreasonable governmental interference, implicates constitutionally protected
liberty interests.” See Jamison v. Dep't of Soc. Serv., 2l8 S.W.3d 399, 407 (Mo. banc

2007) (internal citations omitted). If the government Wishes to deprive a person of a
liberty or property interest, due process requires the government to provide notice and

_4_

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 21 of 45 Page|D #: 96

the opportunity for a meaningful hearing appropriate to the nature of the case. Strup v.
Dir. of Revenue, 311 S.W.3d 793, 796 (Mo. banc 2010). “Due process [requires] notice
reasonably calculated, under all the circumstances to apprise interested parties of the
pendency of the action and afford them an opportunity to present their objections.” State
v. Elliott, 225 S.W.3d 423, 424 (Mo. banc 2007).

24. A writ of mandamus is an appropriate remedy to vindicate the violation of Relator’s

due process right to renewal of his professional license

25. Further, a writ of mandamus should issue for the reasons set forth in the

concurrently filed suggestions in support of this petition, incorporated herein by reference

WHEREFORE, Relator Bryan Travis Robison prays that this Court issue its preliminary

order in mandamus commanding the respondent file an answer directed to this petition,

thereafter grant an order in mandamus compelling renewal of Relator’s professional license,

and grant such other and further relief as is just and necessary in the premises

Respectfully submitted,

/s/ David F. Barrett

David F. Barrett
Attorney at Law
Missouri Bar No. 43781
P.O.Box104151
Jefferson City, MO 65 l 10
(573)340-9119

Fax: (573) 636-1003
dfbarrett@oiitlool<.com

ATTORNEY FOR RELAT()R

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 22 of 45 Page|D #: 97

IN THE CIRCUIT COURT OF COLE COUNTY, MISSOURI
DIVISION IV

STATE OF MISSOURI EX REL.
BRYAN TRAVIS ROBISON,

Relator,
vs.
Case No. 16AC-CC00342
JOHN M. HUFF, DIRECT()R,
DEPARTMENT OF INSURANCE,
FINANCIAL INSTITUTIONS AND
PROFESSIONAL REGISTRATION,

V`/v\/\-/`_/\/\_/\-/\/`/`/

Respondent.
JUDGMENT AND ORDER
This Court quashes the Preliminary Order in Mandamus issued ori August 25, 2016.

»Relator’s Petition in Mandamus is denied

SO ORDERED this z% day of October, 2016.

fe/

Patridia %yce, Judge

EXH|B|T

§
§-°‘~

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 23 of 45 Page|D #: 98

 

IN THE MISSOURI COURT OF APPEALS
WESTERN DISTRICT

STATE OF MISSOURI ex rel. BRYAN
TRAVIS ROBISON,

Appellant,
WD807 93

CHLORA LINDLEY-MYERS,
DIRECTOR, DEPARTMENT OF
INSURANCE, FINANCIAL
INSTITUTIONS AND PROFESSIONAL
REGISTRATION,

)

)

)

)

)

)

)

) oPiNioN FILED:
§ August29,2oi7
)

)

)

)

)

Respondent

Appeal from the Circuit Court of Cole County, Missouri
The Honorable Patricia S. Joyce, Judge

Before Division TWo: Edvvard R. Ardini, Ji‘., Presiding Judge, and
Karen King Mitchell and Anthony Rex Gabbert, Judges

Bryan Travis Robison appeals the circuit court’s judgment quashing its preliminary writ
in mandamus and denying Robison’s request for a permanent writ. Robison sought a writ of
mandamus against the director of the Department of Insurance, Financial lnstitutions, and

Professional Registration to compel Director to approve his application for renewal of his license

EXH|B|T

PENGADm-GHBB

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 24 of 45 Page|D #: 99

as a General Bail Bond Agent But because Robison failed to demonstrate he was entitled to
mandamus relief, we affirm the judgment below.
Backgroundl

Robison held a license as a General Bail Bond Agent that was set to expire on August 8,
2016. Gn July 14, 2016, Robison filed an application for renewal of his license with Director
Oii July 28, 2016, the Consumer Affairs Division of the Department filed a “Petition For Order
Refusing To Renew General Bail Bond Agent License,” asking Director to refuse Robison’s
requested renewal on the grounds that “Robison [wa]s disqualified for licensure as a general bail
bond agent.” Specifically, the petition alleged that Robison

fail[ed] to meet the qualifications as a surety as set forth in Missouri Supreme

Court Rule 33.17(0. Robison has 316,000.00 of unsatisfied judgments for four

(4) bail bonds in two (2) separate circuit courts in Missouri. By his own

admission in his April, l\/lay, June, and July General Bail Bond Affidavits, signed

under oath and before notaries public, he has outstanding judgments in Case No.

llVE-CR00290-01 in Vernon County in the amount of $l 0,000.00 and Case Nos.

140006078, 140006079, and 140006080 in Jackson County in the total amount of

$6,000.00.
The petition concluded, “Because Robison fails to meet the qualifications as a surety as set forth
in Missouri Supreme Court Rule 33.17(0,[2] as required by § 374.715.1 RSMo,m the Director
has no discretion and therefore must refuse to renew Robison’s general bail bond agent license.”
On July 29, 2016, Director summarily refused Robison’s application for renewal Attached to
the refusal order were various findings of fact and conclusions of law outlining Director’s

rationale Also attached was a notice to Robison that stated:

You may request a hearing in this matter. You may do so by filing a complaint
with the Administrative Hearing Commission [AHC] of Missouri, P.O. Box 1557,

 

1 Here, the court made no factual determinations in its judgment Thus, we view all facts “as having been
found in accordance with the result reached.” Rule 73.01(0).

2 All rule references are to the Missouri Supreme Court Rules (2016), unless otherwise noted

3 All statutory citations are to the Revised Statutes of Missouri, 2000, as updated through the 2015
Non-Cumulative Supplement.

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 25 of 45 Page|D #: 100

Jefferson City, Missouri, within 30 days after the mailing of this notice pursuant

to Section 621.120, RSMo. Pursuant to 1 CSR 15-3.290, unless you send your

complaint by registered or certified mail, it will not be considered filed until the

Administrative Hearing Commission receives it.

Instead of requesting a hearing before the AHC, Robison filed a petition for a writ of
mandamus with the circuit court, arguing that § 374.750 unconstitutionally denied him due
process by allowing Director to summarily refuse to renew Robison’s license without first giving
him notice and an opportunity for a hearing The circuit court issued a preliminary writ, ordering
Director to respond to Robison’s petition Director responded, arguing that Robison was not
entitled to a writ for the following reasons: ( l) there is no clear entitlement to a renewed license;
(2) the decision regarding unsatisfied bond forfeiture judgments is discretionary, involving
application of facts to law; and (3) the decision regarding license renewal based on unsatisfied
bond forfeiture judgments is mandatory Director further argued that Robison “chose not to
exercise his right to and failed to exhaust administrative remedies available to him in the AHC,”
and that Robison “present[ed] nothing showing that he has a protected property interest in the
renewal of his license, or that the post-deprivation hearing procedures provided pursuant to
§ 621.120 RSMo (2000) violate due process in any way.”

The circuit court held a hearing, wherein it received arguments from counsel. After the
hearing, the court issued a judgment and order, quashing the preliminary writ and denying
Robison’s petition for a writ of mandamus Robison appeals

Jurisdiction

“The general rule is that no appeal lies from the dismissal or the denial of a petition for

writ of mandamus.” State ex rel. Am. Eagle Waste Indus. v. St. Loui.s Cly., 272 S.W.3d 336, 339

(Mo. App. E.D. 2008). “The remedy in such a case is a direct petition for writ of mandamus in a

higher court.” ld. But “[a]n appeal will lie from the denial of a writ petition when a lower court

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 26 of 45 Page|D #: 101

has issued a preliminary order in mandamus but then denies a permanent writ” on the merits
U.S. Dep’t of Veterans Ajj'airs v. Boresi`, 396 S.W.3d 356, 358 (Mo. banc 2013); R.M.A. v. Blue
Springs R-IVSch. Dist., 477 S.W.3d 185, 189 (Mo. App. W.D. 2015).4
Analysis
Robison brings a single point on appeal; he argues that the circuit court erred in quashing
its preliminary writ and denying his request for a permanent writ in mandamus because as a
general bail bond agent, Robison had a right to renew his license notwithstanding the provisions
of § 374.750 insofar as professional licenses are property for constitutional purposes and, thus,
the State must afford pre-deprivation notice and a hearing in order to comport with the
requirements of due process
A. Standard of Review
“An appellate court reviews the denial of a petition for a writ of mandamus for an abuse
of discretion.” Boresi, 396 S.W.3d at 359. “An abuse of discretion in denying a writ occurs
when the circuit court misapplies the applicable statutes.” Id.
B. Robison forfeited his right to seek mandamus by not seeking administrative review.
“The Missouri Administrative Procedure Act provides for two types of cases: contested
cases and non-contested cases.” Furlong Cos., Inc. v. Ci'zy of Kansas City, 189 S.W.3d 157, 165
(Mo. banc 2006). “The distinction between these two types of cases is an often-litigated issue”

ld. “A ‘contested case’ is defined in the l\/IAPA as ‘a proceeding before an agency in which

 

4 “Following Boresi, there remains an open question about whether an appeal is available where a petition
in mandamus is denied after the grant of a preliminary order in mandamus but on . . . grounds [other] than the merits
of the petition.” R.M.A. v. Blue Sprl`ngs R-IV Sch. Dist., 477 S.W,3d 185, 189 n.7 (l\/lo. App. W.D. 2015).
“Although our research has not uncovered any Missouri Supreme Court cases addressing the issue, both this Court
and the Eastern District have concluded that even when a preliminary order has issued, the final decision is still not
reviewable by appeal if it does not reach the merits of the relator’s petition.” Id. (quoting Powell v. Dep ’t of Corr.,
463 S.W.3d 838, 841 n.3 (Mo. App. W.D. 2015)). Here, the court denied Robison’s petition without any findings of
fact or conclusions of law; thus, it is unclear whether the denial was on the merits or otherwise Out of an
abundance of caution and in the absence of further guidance from our Supreme Court, we will review Robison’s
claim on appeal

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 27 of 45 Page|D #: 102

legal rights, duties or privileges of specific parties are required by law to be determined after
hearing.”’ Id. (quoting § 536.010(4)). “The MAPA does not explicitly define a ‘non-contested
case,’ but it has been defined by th[e Missouri Supreme] Court as a decision that is not required
by law to be determined after a hearing.” Id.

“ln either a contested or a non-contested case the private litigant is entitled to challenge
the governmental agency’s decision.” ld. “The difference is simply that in a contested case the
private litigant must try his or her case before the agency, and judicial review is on the record of
that administrative trial, whereas in a non-contested case the private litigant tries his or her case
to the court.” Ia'. But in either kind of case, before a litigant may seek relief in the circuit court
either by way of judicial review in a contested case or by way of instituting a suit for mandamus
or other appropriate action in a non-contested case, the litigant must demonstrate either that he
has exhausted his administrative remedies or that the decision he challenges is not subject to
administrative review. §§ 536.100 (providing a right of judicial review in a contested case to
“[a]ny person who has exhausted all administrative remedies provided by law”), 536.150.1
(providing a right to a judicial action in a non-contested case Where the decision challenged “is
not subject to administrative review”).

Section 374.750 provides “The department may refuse to issue or renew any license
required pursuant to sections 374.70() to 374.775 for any one or any combination of causes stated
in section 374.755.” lt further indicates that “[t]he department shall notify the applicant in
writing of the reasons for the refusal and shall advise the applicant of his right to file a complaint

with the administrative hearing commission as provided by chapter 621 .” Id.

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 28 of 45 Page|D #: 103

Section 621.120 provides that, “[u]pon refusal by any agency listed in section 621.045[5]
to . . . renew a license of an applicant . . . who possesses the qualifications for licensure without
examination, such applicant may file . . . a complaint with the administrative hearing
commission.” The section allows for the applicant to obtain a hearing before the AHC and
directs that the complaint “shall set forth that the applicant . . . is qualified . . . for . . . renewal
without examination under the laws and administrative regulations relating to his profession and
shall set out with particularity the qualifications of such applicant for same.” Id. Then, “[i]f at
the hearing the applicant shall show that under the law he is entitled to . . . renewal, the
administrative hearing commission shall issue an appropriate order to accomplish such . . .
renewal.” Ia’.

But here, rather than seek the hearing before the AHC provided by § 621.120, Robison
sought a writ of mandamus from the circuit court. We need not determine whether Director’s
refusal order of Robison’s license renewal constitutes a contested or non-contested case, because
in either circumstance Robison improperly bypassed administrative review. Because § 374.750
provides administrative review, Robison was precluded by § 536.150.1 from seeking mandamus
He was also precluded from seeking mandamus by § 536.100 because he failed to exhaust all
administrative remedies available under § 621.120.

“The purpose of exhaustion is to prevent premature interference with agency processes so
that the agency may function efficiently and so that it may have an opportunity to correct its own
errors, to afford the parties and the courts the benefit of its experience and expertise and to
compile a record that is adequate for judicial review.” St. Louis Metro. T owing v. Dir. of

Revemie, 450 S.W.3d 303, 307 (l\/lo. App. W.D. 2014) (quoting Parker v. Ciry ofSaint Joseph,

 

5 Section 621.045 lists the Department of lnsurance, Financial institutions and Professional Registration
among the entities covered

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 29 of 45 Page|D #: 104

167 S.W.3d 219, 221 (Mo. App. W.D. 2005)). “Exhaustion occurs when every step of the
administrative procedure has been completed and the agency renders a final decision.” Ia’.
(quoting Parker, 167 S.W.3d at 221). “If the subject of [an] agency’s actions . . . does not apply
for review with the AHC, he forfeits the right to challenge the agency’s initial decision in any
manner, including through judicial review.” Impey v. Mo. Ethz'cs Comm ’n, 442 S.W.3d 42, 48
(Mo. banc 2014).

By failing to avail himself of the opportunity for administrative review provided by
§§ 374.750 and 621.120, Robison forfeited any right he had to seek mandamus in the circuit
court. Accordingly, the circuit court’s judgment quashing the preliminary writ and denying the
permanent writ did not constitute an abuse of discretion

Robison argues that, because he has raised a constitutional challenge to § 374.750, and
“the [AHC] is not empowered to determine the constitutionality of statutes[,] . . . a party is not
required to raise those issues at that level.” In making this argument he relies on Duncan v.
Missouri Boara’ of Archz'tects, Professional Engi'neers & Land Surveyors, 744 S.W.2d 524, 531
(Mo. App. E.D. 1988).

ln Duiican, the Court addressed the issue of whether the appellant’s constitutional
challenge to a licensing statute had been properly preserved for review. Id. After noting the
preservation requirement that a constitutional issue must be raised at the earliest opportunity, the
Court noted that “[t]he reason for the rule . . . is to permit a ruling on the constitutional issue by
the body before whom the matter is pending.” Id. The Court noted that, because
“[a]dministrative agencies lack the jurisdiction to determine the constitutionality of statutory
enactments[,] . . . [r]aising the constitutionality of a statute before such a body is to present to it

an issue it has no authority to decide.” Id. And because “[t]he law does not require the doing of

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 30 of 45 Page|D #: 105

a useless and futile act,” the Court saw “no logical reason to require that a constitutional
challenge to the validity of a statute be raised before an administrative body in order to preserve
the issue for appellate review.” Ia’.

But nothing iii Dancan suggests that a party may seek an end-run around statutorily
provided means of administrative review in order to pursue a constitutional challenge directly in
the circuit court. Rather, it merely holds that the failure to raise the constitutional challenge
before the administrative body during the administrative review does not affect preservation of
that issue for appellate review. Contrary to Robison’s argument, it does not mean that a party
may simply bypass administrative review altogether

Sections 374.750, 621.120, 536.100, and 536.150.1 all require that a person wishing to
challenge the refusal of a requested license renewal must do so before the AHC before he
accrues any right to seek relief in the circuit court. As noted in St. Louis Metropolitan Towing,
450 S.W.3d at 305 ii.3, regardless of arguments to the contrary, “[w]e are not . . . permitted to
ignore the law.” “[W]here [a] statute provides a remedy and a procedure to be followed it must
be complied with.” Springfiela’ Park C. Hosp. v. Dir. QfRevenue, 643 S.W.2d 599, 600-01 (l\/lo.
1983). And “[w]hen a statute provides a special type of review[,] it is exclusive so as to preclude
the use of any other or nonstatutory method.” Gothara’ v. Spraa’ling, 586 S.W.2d 443, 445 (l\/[o.
App. S.D. 1979).

Because §§ 374.750 and 621.120 provide for a special type of review of Director’s
refusal to renew a general bail bond agent license, that is the procedure that must be followed
Robison is not permitted to bypass that procedure in favor of directly seeking a writ of

mandamus

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 31 of 45 Page|D #: 106

A similar argument was raised and rejected in Shelton v. Farr, 996 S.W.2d 541 (l\/lo.
App. W.D. 1999). In Shelton, a fireworks wholesaler sought a declaratory judgment and writ of
mandamus against the state fire marshal, asking the circuit court to declare that the refusal to
grant a new fireworks permit was unlawful and to require the fire marshal to issue a fireworks
permit Id. at 542, The application had been denied because the wholesaler’s permit had
previously been suspended on the ground that he possessed illegal fireworks Id. According to
ll C.S.R. § 40-3.010(2)(A), any person “engaged in the manufacture transportation, wholesale
or retail sales of consumer fireworks . . . shall have an applicable license or permit issued by the
state fire marshal.” The same regulation, in subsection (2)(K), provided: “The state fire marshal
may refuse to issue a license or permit to any applicant when the permit or license of the
individual, corporation or partner is under suspension or revocation.” Gn appeal from the
dismissal of the wholesaler’s petition for declaratory judgment and writ of mandamus this court
determined that the wholesaler failed to exhaust his administrative remedies by proceeding
directly to the circuit court, rather than seeking review with the AHC. Shelton, 996 S.W.2d at
542-43.

Like Robison, the wholesaler argued that, “because the issues presented by his petition
[we]re solely questions of law and because no adequate remedy exist[ed] through the
administrative process he [wa]s not required to exhaust his administrative remedies.” ld. at 543.
We disagreed Id. We noted that “the AHC has ‘full authority to reach a decision on the law as
it finds it, subject, of course to judicial review.”’ Id. (quoting Bridge Data Co. v. Dir. of
Revenue, 794 S.W.2d 204, 207 (Mo. banc 1990), abrogated on other grounds ]nr’l Bus. Machs.
Corp. v. Dir. of Revenae, 958 S.W.2d 554 (l\/lo. banc 1997)). “Thus, even in matters of

interpretations of questions of law, the AHC should be given the first opportunity to make such

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 32 of 45 Page|D #: 107

interpretations before subjecting those interpretations to judicial review.” Id. Finding that the
wholesaler “had an adequate remedy at law,” this court held that “the circuit court did not err iii
dismissing [his] petition.” [d.

Here, because Robison failed to pursue the statutorily provided administrative review of
Director’s refusal order, he was not permitted to seek mandamus iii the circuit court. Therefore
the circuit court did not abuse its discretion in quashing the preliminary writ and denying a
permanent one

C. Robison failed to demonstrate a clearly established right compelling mandamus

Even if Dimcan could be read as Robison suggests the circuit court did not abuse its
discretion because Robison failed to demonstrate a clearly established right compelling
mandamus

“The purpose of the extraordinary writ of mandamus is to compel the performance of a
ministerial duty that one charged with the duty has refused to perform.” Farlong Cos., 189
S.W.3d at 165. “The writ can only be issued to compel a party to act when it was his duty to act
without it.” Id. at 166. “lt confers upon the party against whom it may be issued no new
authority, and from its very nature can confer none.” Id. “A litigant asking relief by mandamus
must allege and prove that he has a clear, unequivocal, specific right to a thing claimed.” Id.
“He must show himself possessed of a clear and legal right to the remedy.” Id. “l\/landamus
does not issue except in cases where the ministerial duty sought to be coerced is definite arising
under conditions admitted or proved and imposed by law.” ld.

“Whether a petitioner’s right to mandamus is clearly established and presently existing is
determined by examining the statute or ordinance under which petitioner claims the right.”

Mariz v. Prairie Twp_ Fire Prot. Bd., 463 S.W.3d 831, 835 (l\/lo. App. W.D. 2015) (quoting Stafe

10

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 33 of 45 Page|D #: 108

ex rel. Lee v. Cily of Grain Valley, 293 S.W.3d 104, 107 (Mo. App. W.D. 2009)). “l\/landamus
may . . . be used [only] where the ministerial duty sought to be performed is definite and arises
under conditions imposed by law.” Id.

Robison argues that he had a right to license renewal, citing §§ 374.730 and 374.750.
Section 374.730 provides that “[a]ll licenses issued to . . . general bail bond agents under the
provisions of sections 374.700 to 374.775 shall be renewed biennially, which renewal shall be in
the form and manner prescribed by the department and shall be accompanied by the renewal fee
set by the department.” (Emphasis added.) As noted above § 374.750 provides that “[t]he
department may refuse to issue or renew any license required pursuant to sections 374.700 to
374.775 for any one or any combination of causes stated in section 374.755.’ (Emphasis added.)

Robison argues that, despite the permissive term “may” in § 374.750 regarding refusal,
§ 374.730 uses the mandatory term “shall” regarding renewal Thus he claims that he has a
clear and unequivocal right to renewal We disagree

“To determine the meaning of the statute we start with the plain language of the statute
itself.” State ex rel. Kansas City Symphony v. State, 311 S.W.3d 272, 277 (Mo. App. W.D.
2010). “lt is the general rule that in statutes the word ‘may’ is permissive only, and the word
‘shall’ is mandatory.” Silvey v. Bechthold, 499 S.W.3d 760, 763 (l\/[o. App. W.D. 2016) (quoting
Wolf v. Midwesr Nephrology Consaltants, P.C., 487 S.W.3d 78, 83 (Mo. App. W.D. 2016)).
Though “use of the word ‘shall’ generally connotes a mandatory duty[, w]hether the use of the
word ‘shall’ in a statute is considered mandatory or directory . . . is primarily a function of
context and legislative intent.” Karisas Cin Symphony, 311 S.W.3d at 277. “In ascertaining

legislative intent, the statute should be read in pari materia with related sections and the

ll

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 34 of 45 Page|D #: 109

[1icensing] statutes should be construed in context with each other.” Street v. Dir. of Revenue,
361 S.W.3d 355, 358 (l\/[o, banc 2012).

Reading §§ 374.730 and 374.750 together, it is clear that, though renewal must be sought
biennially, Director has the discretion to refuse renewal if Director finds the presence of any of
the factors identified iri § 374.755. Among the factors identified in § 374.755 is “[v]iolation of
any provision of . . . the laws of this state.” § 374.755.1(6). Before a person may be licensed as
a general bail bond agent, that person must, by law, “nieet[] the qualifications for surety on bail
bonds as provided by supreme court rule.” § 374.715. Rule 33.17(f) provides that “[a] person
shall not be accepted as a surety on any bail bond unless the person . . . [h]as no outstanding
forfeiture or unsatisfied judgment thereon entered upon any bail bond in any court of this state”
The use of the word “shall” in Rule 33.17 indicates that Director lacks any discretion to either
issue or renew a general bail bond agent license if the applicant has outstanding forfeitures or
unsatisfied judgments thereon, as doing so would mean that the person lacked the necessary
qualifications to be a general bail bond agent; consequently, it would be a violation of a
provision of a law of this state for that person to hold a general bail bond license ln other words
if an applicant for a general bail bond agent license renewal has outstanding forfeitures or
judgments thereon, Director must refuse the renewal request

Here, Robison admitted having outstanding forfeitures and judgments thereon.
Accordingly, he had no right to license renewal And his request for mandamus to compel
Director to issue a renewal was quite simply a request for the court to compel Director to engage
in a direct violation of Missouri law. A court “may not coerce the performance of an unlawful

act.” State ex rel. Sayad v. Zych, 642 S.W.2d 907, 911 (l\/lo. banc 1982).

12

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 35 of 45 Page|D #: 110

In short, the circuit court did not abuse its discretion because Robison was not entitled to
seek a writ insofar as he neither pursued administrative remedies nor established a clear and
unequivocal right to license renewal6

Point denied

Conclusion
The circuit court did not abuse its discretion in either quashing the preliminary writ or

denying Robison’s request for a permanent one lts judgment is affirmed

awaitith

jKingKaren Mitchell Jifdge

Edward R. Ardini, Jr., Presiding Judge and
Anthony Rex Gabbert, Judge concur

 

6 Because Robison did not establish a clear and unequivocal right to license renewal, his due process claim
also fails “To have a constitutionally cognizable property interest in a right or a benefit, a person must have ‘a
legitimate claim of entitlement to it.”’ Auslell v. Sprenger, 690 F.3d 929, 935 (8th Cir. 2012) (quoting Bd. of
Regents of State Colleges v. Roth, 408 U.S. 564, 577 (1972)). “The Due Process Clause does not create any
property interest; it merely protects property rights arising ‘f`roin an independent source such as state law.”’ Id.
(quoting Bd. of Regents, 408 U.S. at 577). “A property interest arises when State law creates ‘expectations that are
“justifiable””’ Id. (quoting O’Bannon v. Town Cr. Nursz'ng Ctr_, 447 U.S. 773, 796 (1980)). Though Missouri law
recognizes that “a licensed entity may have a property interest in an existing valid license . . . Missouri law is less
clear when it comes to license renewal proceedings” ld. And, as discussed supra, Robison had no right to license
renewal, as his outstanding forfeitures and judgments thereon disqualified him from holding a general bail bond
agent license at all.

ln any event, “a statutory scheme which permits an initial summary decision . . l without a hearing based on
objective statutory criteria . . . does not violate due process provided a full, post-deprivation, hearing is available to
challenge the [decision].” Jarvis v. Dir. of Revenae, 804 S.W.2d 22, 24 (l\/lo, banc 1991). As provided in
§ 621.120, a full hearing before the AHC was available to Robison if he Wished to challenge Director’s refusal
order. But he chose not to avail himself of this procedural protection “[O]ppoitunity not taken when given is not
opportunity denied” State Bd. ofRegistrationfor Healing Arts \i. Masters, 512 S.W.2d 150, 166 (l\/lo. App. 1974).

13

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 36 of 45 Page|D #: 111

 

enhanc l FH=_ED

srArE ex rei. BRYAN TRAvrs RoBisoN, JUN 152 2013
APP@“&“@ cLERK,suPREMEcouRr

v.
No. SC96719

vDEPAR'I`l\/fEN'l` OF INSURANCE,

FINANCIAL INSTITUTIONS AND

)

)

)

)

)

)

critoiiA LiNDLEY-MYERS, i)iREcroR, )
§
PROFESSIONAL REGisrRArioN, )
)

)

Respondent
APPEAL FROM THE CIRCUIT COURT OF COLE COUNTY
The Honorable Patricia S. Joyce, Judge
Bryan Travis Robison appeals the circuit court’s judgment quashing its preliminary
writ in mandamus and denying Robison’s request for a permanent Writ against the director
of the Department of Insurance, Financial Institutions, and Professional Registration.l This
Court affirms the circuit court’s judg¢ment because Robison failed to demonstrate he was

entitled to mandamus relief. EXH|B|T

§

1 “An appeal Will lie from the denial of a writ petition When a lower court has issued a
preliminary order in mandamus but then denies a permanent Writ.” U.S. Dep ’t of Veterans
A]j”airs v. Boresi, 396 S.W.3d 356, 358 (Mo. banc 2013).

 

1 att*':"" j

\.)-..n \i*'

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 37 of 45 Page|D #: 112

I. Factual and Procedural History

Robison has been licensed as a general bail bond agent since 2007. A month before
his license was set to expire Robison applied to renew his license with the director of the
Department of lnsurance, Financial Institutions, and Professional Registration. The
department filed a petition requesting the director deny Robison’s license renewal
application, alleging Robison Was disqualified for licensure because he failed to meet the
Surety qualifications requiring a bail bond agent to have “no outstanding forfeiture or
unsatisfied judgment thereon entered upon any bail bond.” Rule 33.17(f). Prior to
submitting his renewal application, Robison submitted a number of affidavits identifying
unsatisfied judgments levied against him.2 As a result of the outstanding judgments the
director denied Robison’s application for renewal lncluded With the rejection order Was a
notice of Robison’s legal right to file a complaint with the Administrative Hearing
Commission, pursuant to § 621 .120, within 30 days after the mailing of the notice

Rather than exercising his right to file a complaint With the Commission, Robison
opted to file a petition for a writ of mandamus in the Cole County circuit court. Robison’s
petition alleged the director issued the order denying his application for renewal without
proper notice and an opportunity to be heard The circuit court granted a preliminary writ,

but after a hearing, quashed the preliminary writ. Robison appealed and, after opinion by

 

2 Pursuant to § 374.760, general bail bond agents are required to file sworn affidavits with
the department monthly, indicating whether they have any unsatisfied judgments against
them. Statutory citations throughout this opinion are to RSMo 2016.

2

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 38 of 45 Page|D #: 113

the court of appeals this Court transferred pursuant to article V, § 10 of the Missouri
Constitution.
II. Analysis

Robison argues the circuit court erred when it quashed the preliminary writ and
denied his request for a permanent writ of mandamus because § 374.750 unconstitutionally
denied him due process by allowing the director to summarily refuse to renew his license
without first giving him notice and an opportunity for a hearing The director asserts
Robison is not entitled to writ relief because Robison failed to exhaust his administrative
remedies by not seeking review before the Commission.

v Standard of review

“An appellate court reviews the denial of a petition for writ of` mandamus for an
abuse of discretion.” Boresi, 396 S.W.3d at 359. “An abuse of discretion in denying a writ
occurs when the circuit court misapplies the applicable statutes.” Id.

Contested or non-contested

When reviewing a governmental agency’s decision, this Court considers whether
the matter before the agency Was a “contested” or “non-contested case” to determine the
scope of judicial review. Furlong Cos., Inc. v. Cily ofKan. City, 189 S.W.3d 157, 165
(Mo. banc 2006). “'l`he Missouri Administrative Procedure Act [(MAPA)] provides for
two types of cases: contested cases and non-contested cases.” ld. A contested case is “a
proceeding before an agency in which legal rights duties or privileges of specific parties
are required by law to be determined after hearing.” § 536.010(4). The “law” requiring a

hearing “includes any ordinance statute or constitutional provision that mandates a

3

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 39 of 45 Page|D _#: 114

hearing.” McCoy v. Caldwell Cly., 145 S.W.3d 427, 428 (Mo. banc 2004). A non-
contested case, although not defined by MAPA, is “a decision that is not required by law
to be determined after a hearing.” Furlong, 189 S.W.3d at 165. “In either a contested or
non-contested case the private litigant is entitled to challenge the governmental agency’s
decision.” Id. “The difference is simply that in a contested case the private litigant must
try his or her case before the agency, and judicial review is on the record of the
administrative trial, whereas in a non-contested ease the private litigant tries his or her case
to the court.” Id.

“The classification of a case as ‘contested’ or ‘noncontested’ is determined as a
matter of law.” City of Valley Park v. Armsl?'ong, 273 S.W.3d 504, 506 (Mo. banc 2009).
_ The director contends the case is contested because had Robison appealed to the
Cornmission, there would have been a proceeding in which Robison’s legal rights, duties,
or privileges would be determined However, the director ignores that, even if Robison
had filed a complaint with the Commission, the director would have retained her discretion
to refuse his license renewal pursuant to § 374.051.1, which provides:

Any applicant refused a license or the renewal of a license by order of the

director under sections 374.755, 374.787, and 375.141 may file a petition

with the administrative hearing commission alleging that the director has

refused the license. The administrative hearing commission shall conduct

hearings and make findings of fact and conclusions of law in determining

whether the applicant may be disqualified by statute. Notwithstanding

section 621.120, the director shall retain discretion in refusing a license

or renewal and such discretion shall not transfer to the administrative
hearing commission 3

 

3 Here, the director refused to renew Robison’s license pursuant to § 374.750, which is not
one of the specific sections enumerated in § 374.051.1. Nevertheless, § 374.750 provides:

4

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 40101°45 Pa_ge|D #: 115

(Emphasis added). As this Court has held, when a proceeding is merely advisory and does
not bind the decision-maker “to any gauge or criteria,” then the administrative proceeding
or hearing does not make the matter a contested case, and review does not fall under
§536.100. See McCoy, 145 S.W.3d at 428~29; Kunzz'e v. City ofOlivette, 184 S.W.3d 570,
572-73 (Mo. banc 2006). Because the director retained her discretion to refuse Robison’s
license renewal even if Robison had pursued his administrative remedy, this is a non-
contested case governed by §536.150.
Administrative remedies must be exhausted in non-contested cases

Section 536.150.1 provides a right to judicial review when an agency decision is
“not subject to administrative review.” Thus, § 536.150.1 requires exhaustion of
administrative remedies before seeking judicial review of non-contested cases. See Impey
v. Mo. Ethz'cs Comm'n, 442 S.W.3d 42, 47 n.5 (Mo. banc 2014). In Sz‘rozewski v.
Springfz`ela', 875 S.W.2d 905, 907 (Mo. banc 1994), however, this Court held § 536.150
“has no requirement of exhaustion of administrative remedies.” As such, Srrozewskz"s

holding appears at odds with the plain language of § 536.150.

 

The department may refuse to issue or renew any license required pursuant
to sections 374.700 to 374.775 for any one or any combination of causes
stated in section 374.755. The department shall notify the applicant in
writing of the reasons for the refusal and shall advise the applicant of his
right to file a complaint with the administrative hearing commission as
provided by chapter 621.

(Emphasis added). Therefore, when a license is not renewed pursuant to § 374.750, it is
because of one or more of the causes stated in § 374.755; § 374.051 applies in this case.

5

Case: 4:18-cv-01527-CDP\ Doc. #: 12 Filed: 11/14/18 Page: 41 of 45 Page|D #: 116

“This Court’s primary rule of statutory interpretation is to give effect to legislative
intent as reflected in the plain language of the statute at issue.” Parktown ]mps., Inc. v.
Audz' of Am., Inc., 278 S.W.3d 670, 672 (Mo. banc 2009). In determining § 536.150 did
not require exhaustion of administrative remedies, Strozewski focused on subsection 3 of
§ 536.150, which provides, “Nothing in this section shall be construed...to limit the
jurisdiction of any court or the scope of any remedy available in the absence of this
section.” 875 S.W.2d at 907 . Relying on the language in subsection .3 that the statute did
not intend to limit a court’s jurisdiction, Strozewski concluded, “exhaustion of
administrative remedies is not a jurisdictional prerequisite in uncontested cases.” Id.
Strozewskz' is correct that exhaustion of administrative remedies is not a jurisdictional
prerequisite However, exhaustion of administrative remedies is plainly a statutory
prerequisite pursuant to subsection l of § 536.150.

Subsection 1 § 536.150 provides a right to judicial review in a non-contested case
when the decision challenged “is not subject to administrative review.”4 Subsection 3,
which speaks in terms of jurisdiction, does not negate or otherwise affect subsection l.
Subsection 1 speaks in terms of statutory authority and plainly contains an exhaustion of
administrative remedies prerequisite with the “not subject to administrative review”
language Statutory prerequisites and jurisdictional requirements are not the same. See
J.C. W. ex rel: Webb v. Wycz'skalla, 275 S.W.3d 249, 254 (Mo. banc 2009). Strozewski’s
rejection of the statutory prerequisite in subsection l based on an unrelated jurisdictional
provision in subsection 3 reflects the outdated concept of “jurisdictional competence” and,

therefore, should no longer be followed. See State ex rel. Zahnd v. Van Amburg, 533
6

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 42,0f 45 Page|D #: 117

S.W.3d 227, 231 (Mo. banc 2017). Because judicial review pursuant to
§ 536. 150.1 is statutorily restricted to when a governmental agency decision is not “subj ect
to administrative review,” aggrieved parties must exhaust all their administrative remedies
before seeking judicial review in a non-contested case.

Robison is not required to exhaust administrative remedies

Although Robinson’s non-contested case would normally require exhaustion of
administrative review, the overruling of Slrozewski requires prospective application of the
exhaustion prerequisite. “This Court has the authority to determine whether a decision
changing a rule of law is to be applied retrospectively or prospectively.” ‘State v. Walker,
616 S.W.2d 48, 48 (Mo. banc 1981). When a change in the rule of law is procedural, it
operates prospectively only. Id.; see also Moore v. Ready Mixed Concrete Co., 329 S.W.2d
14, 24 (l\/lo. banc 1959). When the change is substantive, it operates both retrospectiver
and prospectively Id. “The distinction between substantive law and procedural»law is that
substantive law relates to rights and duties which give rise to a cause of action, while
procedural law is the machinery for carrying on the suit.” Shepherd v. Consumers Coop.
Ass ’n, 384 S.W.2d 63 5, 640 (Mo. banc 1964) (internal quotations omitted).

Because the change caused by overruling Srrozewski relates to the “method provided
by law for aiding and protecting defined legal rights,” the change is procedural, and applies
only prospectively Id. Therefore, applying this Court’s procedure for seeking judicial
review in a non-contested case prospectively, Robison was not required to exhaust his

administrative remedies

Case: 4:18-cV-01527-CDP Doc. #: 12 Filed: 11/14/18 Page: 43 of 45 Page|D #: 118

Robison did not demonstrate a clearly established right compelling mandamus

Although Robison was permitted to seek mandamus in the circuit court without
exhausting his administrative remedies, the circuit court 'did not abuse its discretion
because Robison failed to demonstrate a clearly established right entitling him to
mandamus relief.

“The purpose of the extraordinary writ\of mandamus is to compel the performance
of a ministerial duty that one charged with the duty has refused to perforrn.” Furlong, 189
S.W.3d at 166. To be granted relief by mandamus, a litigant “must allege and prove h_e has
a clear, unequivocal, specific right to a thing claimed” and establish that he has a “clear
and legal right to the remedy.” Id. at 166. “Mandamus does not issue except in cases
where the ministerial duty sought to be coerced is definite, arising under conditions z
admitted or proved and imposed by law.” Id.

Robison alleges he had a right pursuant to §§ 374.730 and 374.750 to have his
general bail bond agent license renewed Pursuant to § 374.730, “All licenses issued
to. . general bail bond agents under the provisions of sections 374.700 to 374.77 5 shall be
renewed biennially.”’ (Emphasis added). However, § 374.750 provides the “department
may refuse to issue or renew any license required pursuant to sections 374.700 to 374.775
for any one or any combination of causes stated in section 374.755.” (Emphasis added).
Robison contends the permissive "’may,” in regard to refusal, and the mandatory “shall,”
in regard to renewal, means he has a clear and unequivocal right to renewal

When looking at the context of §§ 374.730 and 374.750, and harmonizing the two

statutes, it is clear, however, the mandatory “shall” in regard to renewal is directed to the

8

Case: 4:18-cv-01527-CDP, 'Doc. #: 12 Filed: 11/14/18 Page; 44 of 45 Page|D _#: 119

applicant, and the permissive “may” in regard to refusal is directed to the department4 ln
other words, a general bail bond agent must or shall seek license renewal every two years,
and the director may refuse to renew the license in the presence of any of the factors
outlined in § 374.755. One such factor, § 374.755.1(6), gives the director discretion to
refuse renewal if the person applying has been in “[v]iolation of any provision of. . .the laws
of this state.” And this Court’s rules provide, “A person shall not be accepted as a surety
on any bail bond unless the person...[h]as no outstanding forfeiture or unsatisfied j udgment
thereon entered upon any bail bond in any court of this state.” Rule 33.17(f).5 Because
Robison has admitted to having outstanding forfeitures and judgments, the director
properly exercised her discretion by refusing the renewal request pursuant to her statutory
authority and this Court’s rules. Robison has not established a clear and unequivocal right

to license renewal6

 

4 “lt is the general rule that in statutes the word ‘may’ is permissive only, and the word
‘shall’ is mandatory.” Turner v. Sch. Dist. of Clayron, 318 S.W.3d 660, 672 (l\/lo. banc
2010). However, whether a statute using “shall” is mandatory ultimately is a “function of
context and legislative inten .” Bauer v. Transitional Sch. Dist. of Cz`ty ofSt. Louis, 111
S.W.3d 405, 408 (Mo. banc 2003). “ln ascertaining legislative intent, the statute should be
read in pari materia with related sections, and the [licensing] statutes should be construed
in context with each other.” Street v. Dir. ofRevenue, 361 S.W.3d 355, 358 (Mo. banc
2012).

5 This Court’s rules “shall have the force and effect of law.” Mo. Const. art V, § 5.

6 Robison’s due process claim similarly fails because he has not established a clear and
unequivocal right to license renewal.

Case: 4:18-cV-01527-CDP_- Doc. #: 12 Filed: 11/14/18 Page;'45 of 45 Page|D #: 120

III. Conclusion
The circuit court did not abuse its discretion in quashing the preliminary writ and

denying Robison’s request for a_ permanent writ. The circuit court’s judgment is affirmed

///F./

W. Brent Powell, Judge

 

Draper, Russell, Breckenridge and Stith, JJ., concur;
Fischer, C.J., concurs in separate opinion filed;
Wilson, J., concurs in separate opinion filed

10

